Citation Nr: 0302363	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for mycoplasma fermentans.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1971, and from August 1972 to November 1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further evidentiary 
development in October 2001, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for current appellate review.


FINDING OF FACT

There is no evidence of current disability associated with 
mycoplasma fermentans.  


CONCLUSION OF LAW

Residuals of mycoplasma fermentans are not related to service 
or service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the Board sought and obtained an April 2002 medical 
opinion regarding whether findings supported a current 
diagnosis of mycoplasma fermentans or any residual disability 
associated with this condition.  In addition, since that 
opinion and the additional evidence of record does not 
establish such diagnosis or disability, there is no 
reasonable likelihood that further development would 
substantiate the veteran's claim.  The Board further finds 
that the veteran has been repeatedly advised of the lack of 
evidence of current disability associated with mycoplasma 
fermentans and the need for the veteran to demonstrate such 
evidence in a December 1999 statement of the case and October 
2000 supplemental statement of the case issued prior to the 
April 2002 medical opinion, and again in additional 
supplemental statements of the case issued after the date of 
the opinion.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board observes that in response to the April 
2002 opinion, the veteran has provided copies of previously 
submitted articles on the subject of mycoplasma fermentans 
and has requested that the Department of Veterans Affairs 
(VA) take steps to obtain the original patent concerning this 
condition.  However, as was noted above, since there is no 
current evidence of a disability associated with this 
disorder, the Board finds that there is no further duty to 
develop this matter and that this was clearly expressed in 
the most recent supplemental statement of the case that was 
issued by the regional office (RO) in July 2002.

The Board also notes that the veteran has been provided with 
the applicable laws and regulations as to his claim, and 
there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained or 
that are not adequately addressed by documents that are 
contained within the claims folder.  While the current record 
may not contain all of the veteran's Social Security 
Administration (SSA) records, the lack of all of the records 
from the veteran's SSA file is not significant where many of 
the relevant private evaluation reports and opinions are 
already in the record.  Moreover, neither the veteran nor his 
representative have contended that there are any missing 
records from the SSA file that would assist in addressing the 
veteran's claim.  Accordingly, based on all of the above, the 
Board has concluded that further notice and/or development in 
this matter is not required under the VCAA.

Service medical records reflect findings in December 1967 
associated with an upper respiratory infection and attributed 
to staph aureus.  In September 1968, there was another 
diagnosis of a mild upper respiratory infection.  The veteran 
again complained of a sore throat in January and April 1969.  
In April 1969, the veteran was treated for complaints of 
"coryza."  In May 1969, his complaints included hay fever 
symptoms.  Periodic physical examination in November 1969 
revealed a reported history of ear, nose or throat trouble.  
August 1971 separation examination revealed that the veteran 
denied such a history, but at the time of reenlistment 
examination in May 1972, the veteran reported a history of 
ear, nose or throat trouble and mild sinusitis.

Service medical records from January 1978 reflect a diagnosis 
of viral upper respiratory infection, and an upper 
respiratory infection was again diagnosed in January 1979.  
In November 1987, the veteran's complaints included stuffy 
nose, chills, muscle aches, and headaches, and the assessment 
was flu-like syndrome.  In February 1988, the veteran's 
complaints included chills and achiness, and the impression 
was viral syndrome.  At the end of the month, the veteran 
continued to complain of various flu-like symptoms and the 
assessment was viral upper respiratory infection with 
sinusitis.  There was also a clinical diagnosis of sinusitis 
in November 1988.  

Medical records from June 1989 and August 1990 reflect 
impressions of acute upper respiratory infection, a September 
1989 record indicates an impression of upper respiratory 
infection/ rhinitis, and additional treatment records from 
July and November 1990 reflect that the veteran complained of 
allergy symptoms and that the diagnosis was allergic 
rhinitis.  A May 1990 private laboratory study reflects a 
lymphocyte level of 25.1, which was within the reference 
range of 16.2 to 44.2.

A January 1991 private laboratory study reflects a lymphocyte 
level of 22, which was within the reference range of 15 to 
40.

A February 1991 computed tomography (CT) scan of the head 
revealed mucosal hypertrophy in the right nasal cavity 
occluding the nasal passage on this side.  A March 1991 
private laboratory study reflects lymphocyte levels that were 
not indicated to be outside of any reference range.

A June 1991 private treatment record reflects a diagnosis of 
chronic fatigue immune dysfunction syndrome (CFIDS).  At this 
time, it was noted that certain viruses had been reactivated 
and that other viruses had never been seen, such as 
cytomegalovirus (CMV) and human T-cell lymphotropic virus, 
types I and II.

VA outpatient and private records for the period of August 
1991 to March 1992 indicate diagnoses that included chronic 
fatigue immune dysfunction syndrome (CFIDS) and Epstein-Barr 
syndrome (September 1991).  An August 1991 laboratory study 
reflects lymphocytes at 28 percent with a reference range 
between 12 and 50.  An October 1991 private treatment record 
indicates an impression of chronic fatigue syndrome by 
symptoms, the reporting physician noting that there was no 
objective data at this time to point to any specific disease.

November and December 1991 statements from the veteran's 
former spouse and a fellow service member indicate their 
recollection of the veteran's frequent flu-like or allergy-
like symptoms during the several years prior to his discharge 
from active service.  

A January 1992 private laboratory study reflects a lymphocyte 
level of 21.3, and a second evaluation reflects a lymphocyte 
level of 26.  An additional study at this time reflects that 
while the number of natural killer cells was found to be 
within normal limits, the cytotoxic activity of natural 
killer cells was found to be below normal limits.  A March 
1992 private medical report reflects a diagnosis that 
included CFIDS and recurrent viral infections.  

VA general medical examination in March 1992 revealed a 
history of evaluation in December 1990 that indicated 
positive C reactive protein, Epstein-Barr syndrome, 
cytomegalic virus, and Herpes 1, 2, and 6.  A VA laboratory 
study at this time reflects a lymphocyte level of 21.2 
percent with a reference range of between 12 and 50.  The 
diagnosis included chronic fatigue syndrome (history), and 
cellular immune dysfunction disease (history).

In her sworn statement from April 1992, Dr. K. indicated that 
she had evaluated the veteran at the VA on approximately five 
occasions since July 1991, ant that it was her opinion that 
he had chronic fatigue syndrome.  She went on to indicate 
that this condition allowed all viruses, old viruses, to 
reactivate and that this left the veteran in a chronic state 
of viral infection.  In addition to making this diagnosis 
clinically, Dr. K. indicated that she also relied on 
laboratory studies relating to lymphocytes function, the 
amount of lymphocytes that fight viruses called cytotoxic 
cells, and evidence of viral infection (Dr. K. noted that the 
veteran had extremely high titers of Epstein-Barr in his 
system).  

An April 1992 private medical report reflects an impression 
that included elevated Epstein-Barr and CMV viruses with 
possible immunosuppression.

A June 1992 rating decision granted service connection for 
chronic fatigue syndrome, effective from September 1991.

An August 1992 statement from another fellow service member 
reflects this individual's recollection of the veteran's 
frequent in-service complaints of flu-like symptoms and 
general fatigue.

August 1992 VA outpatient laboratory study reflects total 
lymphocyte cells of 1242 with a reference range of 1189 to 
2643.

A June 1993 consultation report notes the veteran's history 
of chronic fatigue syndrome and fibromyalgias with 
dysfunction of lymphocytes and cytotoxic T cells, increased 
T4-T8 ratio, and elevated Epstein-Barr viral titer and other 
viral titers, including CMV, Coxsackie virus, herpes simplex 
virus (HSV) and Parvo virus.  This physician's assessment was 
in agreement with the previous diagnosis of chronic fatigue 
syndrome and fibromyalgias.

The veteran filed his claim for service connection for 
mycoplasma fermentans in June 1997, enclosing certain 
documentary evidence, including results from a recent gene 
tracking study, a summary of Persian Gulf War Illness, and a 
witness statement, dated in March 1994.  The private 
nucleoprotein gene tracking, dated in May 1997, revealed that 
the veteran's blood leukocytes tested positive for mycoplasma 
fermentans (incognitus strain).  The information accompanying 
these findings noted that mycoplasma fermentans could enter a 
variety of cells and cause a number of signs and symptoms.  
It was noted that mycoplasmal fermentans could be detected by 
nucleoprotein gene tracking.  It was further noted that the 
Federal Drug Administration (FDA) had not given final 
approval for the use of this test for mycoplasmal infections, 
and that the results should be considered for research use 
only.

The summary of Persian Gulf War Illness involved a study that 
proposed that Persian Gulf War Illness was caused by a severe 
mycoplasmal infection that should be treatable with 
appropriate antibiotics.  The March 1994 witness statement 
reflects this individual's recollection of the in-service 
explosion believed by the veteran to be possibly connected 
with the onset of mycoplasma fermentans.

VA hemic disorders examination in January 1998 revealed a 
diagnosis of chronic fatigue syndrome that was considered by 
the examiner to be active.  The examiner went on to indicate, 
however, that mycoplasma fermentans was not unequivocally 
determined to cause Gulf War syndrome. 

In his November 1998 notice of disagreement with the August 
1998 rating decision that originally denied service 
connection for mycoplasma fermentans, the veteran again 
attached various documentary evidence, including several 
additional articles regarding chronic fatigue syndrome and 
other Gulf War Illnesses, in addition to an excerpt from 
researchers regarding their findings on the existence of 
mycoplasma fermentans in Gulf War veterans.  It is noted that 
the researchers were of the opinion that the existence of 
mycoplasma fermentans did not constitute a benign infection, 
maintaining that the organism was very dangerous and could 
colonize major organs.

In January 1999, the veteran provided additional articles 
regarding the dangers associated with mycoplasma fermentans 
infection.

In February 2000, the veteran provided additional articles 
that discuss the symptoms and complications arising out of 
infection with mycoplasma fermentans. 

At the veteran's personal hearing in February 2000, the 
veteran testified that the physician that owned the patent to 
mycoplasma fermentans believed that chronic fatigue syndrome 
was caused by mycoplasma fermentans (transcript (T.) at p. 
10).  The veteran wanted to be service connected for 
mycoplasma fermentans, as it was known to cause other 
diseases and attack organs in the body, and the veteran 
wanted to get this covered in the event additional organ 
damage developed (T. at p. 16).

VA hemic disorders examination in April 2002 revealed the 
veteran's concern that his chronic fatigue was associated 
with a condition caused from mycoplasma fermentans.  The 
examiner further noted that this organism had been theorized 
or postulated as a cause for chronic fatigue.  The veteran 
also reported being exposed to an explosion in the Persian 
Gulf in approximately 1987.  He ultimately underwent an 
evaluation for the presence of the organism and had some 
evidence of titers that indicated its presence or at least 
having been exposed to it.  The examiner indicated that 
scientific background at this time had not established a 
relationship between this organism and the generalized 
symptoms that were being seen in persons in the Persian Gulf 
area.  The examiner commented that the test did not 
specifically give an indicator of the amount of this 
substance that was present, only exposure to it maybe 
sometime in the past, and there was no correlation that 
showed the presence of this caused by any unique pattern of 
disease.  The examiner further commented that the VA had 
conducted some tests of detecting this particular organism or 
the presence of exposure to this organism, and several VA 
investigators were contacted, particularly a physician in 
Philadelphia.  The physician indicated that preliminary 
results did not show any correlation between mycoplasma 
fermentans and disease.

In summation, the April 2002 VA examiner concluded that there 
was no evidence on physical examination that would indicate 
the veteran was suffering from any condition related to a 
substance as unique as mycoplasma fermentans.  While the 
veteran did have laboratory evidence suggestive of exposure 
in the past to this organism, it was not indicated when this 
was, nor that this organism caused any of his current 
problems.  The current medical community, including recent 
studies by the VA itself, seemed to show that there was no 
clinical correlation between evidence of having been exposed 
to this organism and the type of clinical disease that the 
veteran was claiming that he had.  In summation, the examiner 
recognized that the veteran did have laboratory evidence of 
possible exposure to this organism, but indicated that there 
was no evidence in the medical records indicating that he 
presently had it in his system, and there was no evidence on 
physical examination or in credible supporting literature 
that this particular veteran had any adverse medical 
conditions associated with mycoplasma fermentans.  So again, 
the examiner opined that the veteran did not have any medical 
problems related to mycoplasma fermentans and there was no 
evidence to suggest that the presence of this was uniquely 
associated with his service in the Gulf.  The examiner 
additionally noted that the veteran had described complaints 
of chronic fatigue even prior to his deployment to the Gulf, 
as early as 1984, which would point against any unique 
association with his service in the Gulf and his present 
condition.

In June 2002, the veteran provided copies of articles that he 
had previously provided to the RO in February 2000.

The Board has carefully reviewed the voluminous evidence of 
record, paying closest attention to the evidence pertinent to 
the issue of entitlement to service connection for mycoplasma 
fermentans.  However, despite the treatment records and 
numerous articles submitted in advance of the veteran's 
contentions, since the evidence does not reflect a diagnosis 
of disability associated with the veteran's mycoplasma 
fermentans, there is no current evidence of disability that 
can be linked to service or service-connected disability.  In 
this regard, although the Board recognizes that gene tracking 
in May 1997 revealed the existence of this organism at that 
time, no examiner specifically linked such organism to any 
manifestation of disability, and there is still no such 
connection evident in the record.  The Board also notes that 
the report from the gene tracking study seems to recognize 
the limited weight to be accorded to its results with the 
written admonishment that the FDA had not given final 
approval for the use of this test for mycoplasmal infections, 
and that the results should be considered for research use 
only.  The Board would further note that the only opinion 
that does specifically address the probability of a 
relationship between this organism and the veteran's current 
symptoms and/or disabilities was the April 2002 examiner who 
concluded that there was no such relationship based on his 
review of the claims file, the relevant scientific 
literature, and his examination of the veteran.

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
It has also been held that the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2002); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Consequently, since 
"disability" for VA compensation purposes is not shown to 
be present as to this claim, a preponderance of the evidence 
is clearly against entitlement to service connection for 
mycoplasma fermentans.

Although the Board is sympathetic to the veteran's desire to 
obtain service connection for mycoplasma fermentans in the 
event he develops attributable disability such as additional 
organ damage, entitlement to service connection predicated on 
such contingencies is not permitted.  Evidence of the 
veteran's current disability is required, not merely the 
possibility of an impact on certain groups or the results of 
certain experiments.  While the articles proffered by the 
veteran generally indicated a possible connection between 
this organism and organ damage and other disability, the 
claims file lacks any medical evidence specifically linking 
his own current symptoms and disability to mycoplasma 
fermentans.  As the veteran has not demonstrated any special 
expertise in this subject, his lay opinions as to the 
existence of current disability associated with the organism 
is of little or no weight.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Parenthetically, the Board notes that even if the veteran 
were to demonstrate a current disability associated with 
mycoplasma fermentans, he would also need medical evidence 
linking that disability to service or service-connected 
disability, and there is no such evidence of record.  

In summary, the Board finds that the more specific and 
probative evidence is against the existence of any current 
disability arising out of the isolated finding of the 
presence of the mycoplasma fermentans organism in May 1997.  
Consequently, the claim must be denied.


ORDER

The claim for service connection for mycoplasma fermentans is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

